Citation Nr: 0532235	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-27 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel



INTRODUCTION

The veteran had active service from November 1943 to July 
1944.  He died in May 2003, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2003, which denied the issues listed above.  


FINDINGS OF FACT

1.  The veteran died in May 2003, at the age of 81 years, due 
to acute cardiac arrhythmia, due to or as a consequence of 
coronary artery disease.  Chronic obstructive pulmonary 
disease, history of aortic valve replacement, and peptic 
ulcer disease were other significant conditions contributing 
to death but not resulting in the underlying cause of death.  

2.  At the time of the veteran's death, service connection 
was in effect for recurrent major depressive disorder, 
evaluated 100 percent disabling since December 1996.

3.  Major depressive disorder did not play a role in the 
veteran's death, nor was it causally related to any of the 
disorders which led to his death.    

4.  Heart disease, chronic obstructive pulmonary disease, and 
peptic ulcer disease began years after service, and were not 
due to any incident of service.




CONCLUSIONS OF LAW

1.  Heart disease, chronic obstructive pulmonary disorder, 
peptic ulcer disease was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.310, 3.312 (2002).  

3.  The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1318, have not been met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the death certificate, the veteran died in May 
2003, at the age of 81 years.  The immediate cause of death 
was acute cardiac arrhythmia, due to or as a consequence of 
coronary artery disease.  Chronic obstructive pulmonary 
disease, history of aortic valve replacement, and peptic 
ulcer disease were reported as other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  

At the time of his death, service connection was in effect 
for recurrent major depressive disorder, assigned a 100 
percent disabling effective from December 1996.  

Service medical records show that the entrance examination 
was normal.  Blood pressure of 140/82 was recorded.  Several 
months after the veteran's entrance onto active duty, he was 
hospitalized for psychiatric evaluation and treatment.  On 
examination, his blood pressure, which had been 140/82 on 
induction, was 135/80.  His heart sounds were good, with 
harsh systolic sounds at the apex and base, and a regular 
rhythm.  He reported a long history, since childhood, of 
headaches and nervousness.  He wished to be discharged from 
service, due to a number of serious family health and 
financial problems.  

In connection with the evaluation, the veteran's parents and 
wife were interviewed by the American Red Cross.  The family 
reported the veteran had never been in good heath, and had 
always been very nervous.  His mother said that he had always 
had frequent headaches, but could not take aspirin, due to a 
"weak heart."  He also had a long history of stomach 
trouble.  

Eventually, it was decided that no useful service could be 
obtained from the veteran, and received a disability 
discharge from service due to psychoneurosis, mixed type, 
severe, which had existed prior to service, and was not 
aggravated by service.  

Nevertheless, by a rating decision dated in July 1944, 
service connection for mixed psychoneurosis was granted, and 
assigned a 30 percent rating.  This rating was reduced to 10 
percent in 1948, and to noncompensable in an August 1950 
rating decision, effective in November 1950, based on VA 
examinations dated in February 1947, August 1948, and August 
1950.  Although tachycardia was observed on the 1947 
examinations, the cardiac system was normal on the two 
subsequent examinations in 1948 and 1950.  On these 
examinations, the veteran complained of heartburn and 
nervousness since childhood.  

For the next 25 years, the claims file reveals little contact 
with the veteran, until a VA hospitalization from September 
to December 1975 for psychiatric treatment.  The discharge 
diagnoses were depressive reaction, episodic excessive 
drinking, and non-psychotic, mild organic brain syndrome, 
secondary to alcohol.  In a January 1976 rating decision, a 
30 percent rating for depressive reaction was assigned.  
Effective in March 1978, the rating was increased to 50 
percent.  

During a June 1981 hospitalization, it was noted that 
congestive heart failure had been diagnosed about a year 
earlier, and the veteran was taking medication.  He also had 
heartburn and a hiatal hernia, but no history of peptic ulcer 
disease.  .  

In March 1997, the veteran submitted a claim for an increased 
rating for his psychiatric disability.  He was hospitalized 
for psychiatric treatment in December 1986, and again from 
March to April 1987; based on the reports of that treatment, 
as well as a VA examination dated in April 1997, a 100 
percent permanent and total schedular rating was granted, 
effective in December 1986.  This rating remained in effect 
until his death in May 2003.

After the veteran's death, the appellant identified private 
treatment records, which were obtained from J. Patel, M.D., 
and D. Munro, M.D.  These records, dated from 1997 to March 
2003, show treatment for multiple medical conditions, 
including congestive heart failure, peptic ulcer disease, and 
chronic obstructive pulmonary disease.  Although some of 
these records note Prozac among the medications prescribed to 
the veteran, a psychiatric disorder was only rarely 
mentioned, and only by history.  

The appellant, who is the veteran's surviving spouse, 
contends that the veteran's service connected depressive 
disorder contributed to the conditions listed on the death 
certificate, in particular, to the heart disease and peptic 
ulcer disease.  She also contends that the veteran was 
totally disabled due to his service-connected depressive 
disorder for more than 10 years prior to his death.  



Service connection for the cause of the veteran's death 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The weight of the evidence establishes that the veteran's 
service-connected depressive disorder did not play any role 
in the cause of his death.  Although the appellant believes 
that this condition contributed to the development of the 
diseases that caused his death, there is no medical evidence 
in support of this assertion.  The appellant, as a layperson, 
is not competent to provide an opinion on medical causation; 
medical expertise is required.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this regard, the records of treatment during the 
last few years of his life do not show any symptoms of a 
psychiatric disorder, and, although he was noted to be taking 
Prozac, a psychiatric condition was only reported as history.  

The law provides that service connection may be established 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of cardiovascular disease and peptic 
ulcer disease, service connection may be granted if such 
diseases are manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In this case, heart disease, chronic obstructive pulmonary 
disease, and peptic ulcer disease which led to his death were 
not shown in service and were first shown many years after 
service.  In this regard, evidence of record first shows a 
cardiac condition in 1980, and the other disorders were first 
medically noted subsequent thereto.  Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  Although history 
obtained from the veteran and/or his family during service 
indicated a "weak heart" and stomach problems since 
childhood, no heart or gastrointestinal disability was shown 
in service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).  

In sum, the evidence shows that veteran's service-connected 
depressive disorder did not play any role to cause or 
contribute materially or substantially to the veteran's 
death, nor were the diseases which led to his death present 
in service, or for many years thereafter.  As the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1365; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

DIC under 38 U.S.C.A. § 1318

The law provides that DIC is payable to a deceased veteran's 
surviving spouse in the same manner as if the veteran's death 
were service-connected, when the veteran's death was not 
caused by his own willful misconduct, and at the time of his 
death, he was in receipt of or was entitled to receive 
compensation for service-connected disability that was 
continuously rated totally disabling by VA for a period of 10 
or more years immediately preceding death.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22(a).  "Entitled to receive" means 
that at the time of death, the veteran had a service-
connected disability rated totally disabling by VA but was 
not receiving compensation for any of various administrative 
reasons delineated, or if the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  38 C.F.R. § 
3.22(b).  

The veteran was in receipt of a 100 percent rating for his 
depressive disorder from December 1996 until his death in May 
2003, less than 10 years.  The claim which resulted in the 
grant of a 100 percent rating was received in March 1997.  
Based on that claim, the earliest effective date that could 
be assigned would be in March 1996.  See 38 U.S.C.A. § 
5110(a),(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2005); 
Hazan v. Gober, 10 Vet. App. 511 (1997) (The effective date 
of an award of increased compensation shall be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is 
later.).  Thus, that claim could not establish entitlement to 
a total rating for a period of 10 years prior to his death.  

As to any of the numerous prior rating decisions during the 
veteran's lifetime, other than a general statement that the 
veteran was totally disabled for at least 10 years prior to 
death, the appellant has not made any allegations of error in 
any prior rating decision.  Allegations of CUE must be raised 
with sufficient particularity.  See Phillips v. Brown, 10 
Vet. App. 25 (1997).  Moreover, a disagreement with how the 
evidence is weighed and evaluated is not clear and 
unmistakable error.  See Baldwin v. West, 13 Vet. App. 1 
(1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

Thus, the veteran was not actually in receipt of, nor was he 
entitled to receive, a total rating for service-connected 
disability for at least 10 years preceding his death in May 
2003, and the criteria for DIC under 38 U.S.C.A. § 1318 are 
not met.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the appellant by a letter dated in June 
2003 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  She was advised that it 
was her responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for her.  The 
duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
appellant has provided authorizations, and the veteran's 
private medical records were obtained.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  A medical opinion is not warranted, 
because there is no competent medical evidence of heart 
disease, chronic obstructive pulmonary disease, or peptic 
ulcer disease in service.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004) (holding that some evidence of an in-
service event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
postservice medical examination could not provide evidence of 
such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease.).  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  The 
appellant was asked to advise VA if there were any other 
information or evidence she considered relevant to her claim 
so that VA could help her by getting that evidence.  She was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


